DETAILED ACTION

Double Patenting
Firstly, in regard to the Terminal Disclaimer filed 31 August 2022: this disclaimer was disapproved in the Terminal Disclaimer Review Decision of 2 September 2022. 
Claims 1-20 remain rejected in view of US Pat No 11,242,828. 
However, due to the amendments to independent claims 1, 9, and 18 (specifically those drawn to the inseparability of the sensor mount), this is now considered a non-statutory Double Patenting rejection, as the language of the claims is no longer essentially identical (specifically in regard to the sensor mount being integral to the intake duct), but IS still considered to be an obvious modification (MPEP 2144.04 V B) to US Pat No 11,242,828, similarly as discussed in the rejections below in regard to the prior art used in the 35 USC 103 rejections.
Should the discrepancies in the filing of the Terminal Disclaimer be overcome, it would be effective against the current Double Patenting rejection of the, as amended, claims.

Response to Arguments
Applicant's arguments filed 31 August 2022 have been fully considered but they are not persuasive. 
Applicant submits that claim 18 is amended to state: “wherein the sensor mount is integral with the intake duct and includes a flat interior surface interior to the duct as well as a flat exterior surface exterior to the duct”. 
Applicant sees that the cited sensor mount (central part of the assembly) only has a hole which extends through the intake tube. Applicant’s modified claim limitations require that the sensor mount include a flat interior surface interior to the duct. Applicant was unable to find in Williams where Williams teaches a flat interior surface interior to the duct. 
Further, Applicant's claim limitations require that the sensor mount be integral with the intake duct. The above sensor mount of Williams cited by the Office is designed to be separate parts which are easily separable from the intake tube. Applicant was unable to find in Williams where Williams teaches a sensor mount which is integral with the intake tube.
In response: 
Firstly, Examiner asserts, that claim 18 previously recited that the sensor is flat on both the exterior and interior surfaces thereof. Examiner considered the sensor mount to be the “middle” adapter plate element generally indicated by 188 in Fig 5 (and the exterior and interior surfaces thereof to be the “top” and “bottom”, or outward facing and duct facing, flat faces of said plate). Examiner maintains this position and notes that, when assembled, the adapter plate and sensor “cap” (shown with two bolts in 188, Fig 5, to be assembled over the adapter plate) will enclose a cavity that is generally a part of the duct cavity. As such, at least some small amount of the duct cavity will be more radially outward than the inner, “bottom”, face of the adapter plate. In other words, the inner, “bottom” face of the adapter plate is an interior surface interior to, at least a small portion, of the duct, and the “top” face is exterior to, at least some portion of, the duct.
Secondly, as to the limitation that the sensor mount be integral to the intake duct, Examiner has now updated the rejection (now a 35 USC 103 rejection) to note that it is held to be obvious to make parts integral (MPEP 2144.04 V B). 
Applicant has similarly amended claims 1, 9, and 10. The above responses generally apply to these claims as well.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Pub No 2017/0260938), alone.
In regard to claim 18, 
Williams discloses an air intake pod (see title and Fig 5), comprising: 
a throttle body coupling (with elements 132 and 308, also see generally, Paragraph 0007: “an adapter is configured to secure the intake tube to a throttle body of the engine” and claim 13: “further comprising an adapter that is configured to secure the intake tube to a throttle body of the engine”); 
an elbow-shaped intake duct (considered to include the upstream 136 and 140) coupled to the throttle body coupling (via the second, downstream 136), the duct having an interior angle between 40 and 60 degrees (each of elbows 136 being ~45 degree elbows in the embodiment of Fig 5) and including a sensor mount (188, also see Paragraph 0036) disposed through a body of the duct (as it comprises a hole that goes through the wall of the duct to allow insertion of a mass air flow sensor), wherein the sensor mount includes a flat interior surface interior to the duct as well as a flat exterior surface exterior to the duct (considered to be the top and the bottom surfaces of the “middle” adapter plate element, visible in Fig 5; Examiner asserts that when assembled, the adapter plate and sensor “cap” (shown with two bolts in 188, Fig 5, to be assembled over the adapter plate) will enclose a cavity that is generally a part of the duct cavity. As such, at least some small amount of the duct cavity will be more radially outward than the inner, “bottom”, face of the adapter plate. In other words, the inner, “bottom” face of the adapter plate is an interior surface interior to, at least a small portion, of the duct, and the “top” face is exterior to, at least some portion of, the duct); and 
a pre-filter body (276) coupled to the duct (the upstream 136 and 140) opposite the throttle body coupling (308).
Williams does not positively disclose wherein the sensor mount (188) is integral to the intake duct. 
However, Examiner notes that simply making parts integral/non-separable versus separable is held to be an obvious modification (MPEP 2144.04 V B); and as such, would have been obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Pub No 2017/0260938) in view of Frederick (US Pub No 2008/0110098).
In regard to claim 1, 
Williams discloses an intake (Fig 5), comprising: 
a throttle body coupling (with elements 132 and 308, also see generally, Paragraph 0007: “an adapter is configured to secure the intake tube to a throttle body of the engine” and claim 13: “further comprising an adapter that is configured to secure the intake tube to a throttle body of the engine”); 
an elbow-shaped intake duct (considered to include the upstream 136 and 140) coupled to the throttle body coupling (via the second, downstream 136), the duct having an interior angle between 40 and 60 degrees (each of elbows 136 being ~45 degree elbows in the embodiment of Fig 5) and including a sensor  mount (188, also see Paragraph 0036) disposed through a body of the duct (as it comprises a hole that goes through the wall of the duct to allow insertion of a mass air flow sensor), wherein the sensor mount is flat on both the exterior and interior surfaces thereof (considered to be the top and the bottom surfaces of the “middle” adapter plate element, visible in Fig 5); and 
a pre-filter body (276) coupled to the duct (the upstream 136 and 140) opposite the throttle body coupling (308). 
Williams does not positively disclose wherein the sensor mount (188) is not separable from the intake duct. 
However, Examiner notes that simply making parts integral/non-separable versus separable is held to be an obvious modification (MPEP 2144.04 V B); and as such, would have been obvious to one of ordinary skill in the art at the time the invention was made.
Williams does not positively disclose wherein the intake is a “snow bike intake”. 
Firstly, examiner considers that the intake of Williams would be capable of use on a snow bike. 
Nonetheless, Examiner introduces Frederick which discloses a vehicle engine intake and teaches that such intakes can be used as desired on “an ATV, a lawnmower, a golf cart, a snow mobile, a water craft, a car, a truck, a bus, a passenger vehicle...”. 
In other words, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the intake of Williams on a snow bike (or snow mobile), as similar intakes are known to be used in such applications, as clearly taught by Frederick.
In regard to claim 4, Williams modified supra discloses the intake of claim 1, wherein the pre-filter body (276, Fig 5) is a cage structure (generally considered a “cage” as it substantially encloses a hollow space with an external structure) having a flat front (the “left most” nose of 276 from the perspective of Fig 5) opposite the duct (276 and 136/140 being on opposite sides of connecting plate 284) that is wider than the diameter of the duct (the general diameter of the duct compared to the relative sizes of the filter parts most easily seen in adapter plate 284).
In regard to claims 5 and 6, 
Williams modified supra discloses the intake of claim 1. 
Williams does not positively disclose wherein the duct has an aspect ratio of exterior angle length to diameter no greater than 3.5:1; or wherein the duct and prefilter combined has an aspect ratio of exterior angle length to diameter no greater than 4.5:1. 
However, Examiner notes that while Williams may not discuss particular, specific dimensions, Williams is drawn, in general, to adjusting the structure of an intake duct as desired per application (compare Figs 1-9). In other words, it would have been obvious to one of ordinary skill in the art at the time then invention was made, to configure the intake of Williams to have a shape/size desired per application (to include the claimed aspect ratio), as this is generally the purpose of Williams. Moreover, determining piping sizing, in general, when designing an engine to allow for sufficient air to be delivered to an engine would be (and very commonly is) performed through routine experimentation (MPEP 2144.05).
In regard to claim 7, Williams modified supra discloses the intake of claim 1, wherein the prefilter body (276, Fig 5) is a flared cage (generally considered a “cage” as it substantially encloses a hollow space with an external structure, the external structure flaring out from the “nose” of the filter element to “back” where it is adapted to the duct via 284).
In regard to claim 8, Williams modified supra discloses the intake of claim 7, further comprising a pre-filter cowl coupled about the prefilter (flange 288 generally considered to be a “cowl” as broadly claimed).
In regard to claim 9, 
Williams discloses an intake conversion kit (for replacing factory paper airbox filters, see for example, Paragraph 0006), comprising: 
a (see the embodiment of Fig 5) throttle body coupling (with elements 132 and 308, also see generally, Paragraph 0007: “an adapter is configured to secure the intake tube to a throttle body of the engine” and claim 13: “further comprising an adapter that is configured to secure the intake tube to a throttle body of the engine”); 
a coupling device (considered to be the downstream 136 between 140 and 308): 
an elbow-shaped intake duct (considered to include the upstream 136 and 140) selectably coupleable (via clamps 132) to the throttle body coupling (308) via the coupling device (downstream 136), the duct having an interior angle between 40 and 60 degrees (each of elbows 136 being ~45 degree elbows in the embodiment of Fig 5); 
a sensor mount 
(188, specifically the “middle” plate disposed between the “cap” that bolts through it, and the main tubular region of the duct) 
disposed through a body of the duct 
(being generally in between some portions of the duct assembly, and as it comprises a hole that goes through the wall of the duct to allow insertion of a mass air flow sensor) and 
is flat on both the exterior and interior surfaces of the duct 
(considered to be the top and the bottom surfaces of the “middle” adapter plate element, visible in Fig 5; Examiner asserts that when assembled, the adapter plate and sensor “cap” (shown with two bolts in 188, Fig 5, to be assembled over the adapter plate) will enclose a cavity that is generally a part of the duct cavity. As such, at least some small amount of the duct cavity will be more radially outward than the inner, “bottom”, face of the adapter plate. In other words, the inner, “bottom” face of the adapter plate is an interior surface interior to, at least a small portion, of the duct, and the “top” face is exterior to, at least some portion of, the duct).
a pre-filter body (276) cage (generally considered a “cage” as it substantially encloses a hollow space with an external structure) selectably coupleable at a rear thereof (at 288) to the duct via a mating structures (with at least 126, 284, and 127) disposed on (once assembled) the duct and the cage; and
a textile (a “fibrous material”, Paragraph 0003) cover shaped to fit about the cage (being attached, at least, to the rigid ends of the filter body) and selectably attach thereto. 
Williams does not positively disclose wherein the intake is for a “snow bike”.
Firstly, examiner considers that the intake of Williams would be capable of use on a snow bike. 
Nonetheless, Examiner introduces Frederick which discloses a vehicle engine intake and teaches that such intakes can be used as desired on “an ATV, a lawnmower, a golf cart, a snow mobile, a water craft, a car, a truck, a bus, a passenger vehicle...”. 
In other words, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the intake of Williams on a snow bike (or snow mobile), as similar intakes are known to be used in such applications, as clearly taught by Frederick.
In regard to claim 10, 
Williams modified supra discloses the kit of claim 9. 
Williams does not positively disclose wherein the sensor mount (188) is not separable from the intake duct. 
However, Examiner notes that simply making parts integral/non-separable versus separable is held to be an obvious modification (MPEP 2144.04 V B); and as such, would have been obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747